DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Response to Amendment
The amendments filed 04/21/2021 have been entered. The amendments withdrew claims 10-20 from consideration, however no restriction/election requirement was set forth and apart from that it is improper for applicant to withdraw claims during prosecution. Therefore, claims 10-20 are understood to be canceled. Claims 1-9 are pending in the application.
Response to Arguments
Applicant’s arguments, filed 04/21/2021, have been fully considered but are not persuasive.
Applicant argues (pg. 7, starting at the last para.) that “claim 1 is drawn from embodiments referred to in paragraphs [0036] through [0038], [0040] through [0042] and [0044].” “Corrections to these paragraphs are submitted with this Response, to recite "wall 55 or interior mandrel 50" move or slide along with material 10.” “One [of] ordinary skill in the art 
In response, and as an initial matter, examiner would like to note that applicant’s amendments to the specification are merely an attempt to overcome the new matter rejection under 35 U.S.C. 112(a) of claim 1 – set forth in the most recent Non-Final Office Action – and particularly of the claim limitations “(B) forming a sliding wall from either the surrounding wall or the interior mandrel; (C) moving the sliding wall correspondingly with the material”, without the need to cancel the new matter from the claims, since the examiner informed applicant in said Non-Final Office Action that merely canceling the subject matter from the claims would likely result in the prior art of record being applied again.
That being said, the amended claims are drawn to “A method to provide a workpiece comprising a material with a desired micro-structure while retaining about the same dimensions as the original workpiece, but the paragraphs applicant refers to in the arguments above mentions nothing in regard to retaining the same dimensions as the original workpiece; only the embodiment of paragraph [0041] mentions retaining the dimensions. The paragraphs applicant is referring to describe the embodiments of fig. 4b and 4c of the drawings. Fig. 4b illustrates an embodiment where the diameter of the workpiece is expanded and fig. 4c portrays an embodiment where the diameter is contracted. The claimed embodiment (see para. [0041], “not illustrated”) is one of “alternative embodiments” where the “material 10 is contracted and then expanded back to about its original dimensions”. And one may assume that integrating the bottom of the device shown in fig. 4c to the top of the device shown in fig. 4b would result in the claimed embodiment, but doing so would result in the issue of the 
Further, there appears to be nothing in the original disclosure that ever required that the interior mandrel and wall move simultaneously with the material, so the alleged issue applicant is attempting to correct was never really an issue at all. Furthermore, applicant provides no basis for the assertion that “one of ordinary skill in the art would recognize that it would be mechanically unfeasible to move both wall 55 and interior mandrel 50 simultaneously with the workpiece”. Matter of fact, the term “simultaneously” – or any synonym of it – does not appear in the original or amended disclosures. The examiner reviewed the original and amended specifications, as well as fig. 4b and 4c of the drawings, and there is nothing in there that would lead one to believe that it is mechanically unfeasible. So why would have one of ordinary skill in the art recognized from the original disclosure that it is mechanically unfeasible? Until sufficient evidence is provided to support applicant’s assertion, said amendments to the specification will be considered new matter. Therefore, the new matter rejection of claim 1 under 35 U.S.C. 112(a) stands as set forth below.
Examiner notes that the amendments to claim 1 are sufficient to overcome the double patenting rejection set forth in the most recent Non-Final Office Action, since the method claims of Hartwig et al. (US 9,776,232 B2) fails to disclose that the movement of the sliding wall is parallel to the movement of the material, and since Yang et al. (KR 20090115471 A) fails to rectify the differences, but the amendments necessitated a new grounds of rejection under 35 U.S.C. 112(b) for claim 1; see the current rejection set forth below.
Specification
The amendment filed 04/21/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure. 35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention. The material which is not supported by the original disclosure is as follows:
“In the embodiments as shown in Figure 4c), wall 55 is a sliding wall” and “In the embodiments as shown in Figure 4b), interior mandrel 50 slides along with material 10, forming a sliding wall” (para. [0036]); in the original specification both the interior mandrel 50 and the wall 55 were described as moving along with the material in both of said figures
“wall 55 or interior mandrel 50 move along correspondingly with the material 10” (para. [0037], [0038] and [0040]); in the original specification both the interior mandrel 50 and the wall 55 were described as moving along with the material
“wall 55 or interior mandrel 50 move in parallel with the material 10” (para. [0038]); in the original specification both the interior mandrel 50 and the wall 55 were described as moving along parallel with the material
The amendments are scope changing amendments and as such applicant is required to cancel the new matter in the reply to this Office Action.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Any claims not directly addressed are only rejected under 35 U.S.C. 112(a) for being dependent on a rejected base claim.
	Regarding claim 1: the claim recites “(B) forming a sliding wall from either the surrounding wall or the interior mandrel; (C) moving the sliding wall correspondingly and parallel with the material. However, support could not be found in the as-filed specification for said limitations in combination with the other limitations of the claim. Examiner notes that claim 1 is drawn to an embodiment mentioned in para. [0041] of the original specification which states “In alternative embodiments (not illustrated), material 10 is contracted and then expanded back to about its original dimensions” (see clm. 1, steps (D) and (E)). There does not appear to be any indication in the original disclosure that the claimed embodiment requires forming a sliding wall and moving the sliding wall with the material. Therefore, said limitations are considered to be new matter.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Any claims not directly addressed are only rejected under 35 U.S.C. 112(b) for being dependent on a rejected base claim.
Regarding claim 1: the preamble recites “A method to provide a material with a desired micro-structure without substantially changing the material's dimensional characteristics”. However, upon completion of the steps of the method one of ordinary skill in the art obtains a material having an “expanded shear material section” comprising “substantially uniform micro-structure” (last two lines of the claim). The body of the claim fails to clearly positively recite that a material with a desired micro-structure is generated “while retaining about the same dimensions as the original workpiece” as the preamble requires. Therefore it is unclear what step of the method is intended to “provide a material with a desired micro-structure while retaining about the same dimensions as the original workpiece”.
______________________________________
Examiner notes that no art has been applied to claims 1-9; applicant is required to clarify the claim(s) in compliance with 35 U.S.C. 112 in order to facilitate a clear understanding of the claimed invention and the protection being sought.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office Action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED O BROWN whose telephone number is (303)297-4445.  The examiner can normally be reached on Monday - Friday: 8:00 - 5:00 (Mountain Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JARED O BROWN/Examiner, Art Unit 3725      

/SHELLEY M SELF/Supervisory Patent Examiner, Art Unit 3725